Restriction/Election 

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Restriction to one of the following inventions is required under 35 U.S.C. 121: 

 I.	Group I claims 1-14 and 26-33, are drawn to a recombinant tyrosine ammonia lyase, Classified in A61K 38/48.
 Il.	Group Il claims 15-25, are drawn to a recombinant polynucleotide, host, vector and method of making protein, classified in A61K 38/00.
III.	Group III claims 34-37, are drawn to a method of treating and/or preventing the symptoms of tyrosinemia or alkaptonuria in a subject, classified in A61K 47/56. 
IV.	Group IV claim 38, is drawn to a method for the production of L-tyrosine, classified inC12N 9/88.
 V.	Group V claim 39, is drawn to a method for the production of coumaric acid, classified in A61K 31/122.

The nucleic acids of Invention Il are related to the protein of Invention I by virtue of encoding same. The DNA molecule has utility for the recombinant production of the protein in a host cell. Although the DNA molecule and protein are related since the
DNA encodes the specifically claimed protein, they are distinct inventions because the protein product can be made by another and materially different process, such as by synthetic peptide synthesis or purification from the natural source. Further, the DNA may be used for processes other than the production of the protein, such as nucleic
acid hybridization assay.
Inventions I-II and III are patentably distinct products. Invention I and Il are directed to products and Invention IIl is directed to a treatment method. Although the DNA of Invention Il is utilized to make the enzyme of Invention I that is employed in the treatment the products are structurally and functionally distinct. The method of treatment does not directly utilized the DNA and although the protein is used the protein can be used in a materially different method such as to product antibodies. 
Inventions I-V are patentably distinct. The methods have different objectives, end points and use different products.
Invention I-II and IV-V are patentably distinct. The products of Invention I-II can be used in materially different methods than Inventions IV-V such as the protein in making antibodies and the DNA in making probes.
Rejoinder can be facilitated under In re Ochiai if applicable.



The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



Species Election

5.	Upon election of Group I, applicant is required to elect a single lyase structure (from SEQ ID NOS: 6, 8, 10, 12 or 14 in claim 13) and a single point mutation/group of mutations (from for example, claims 3 or 4). An election of a single set of substitutions from claim 4 which encompasses the point mutation found in other claims is also acceptable. In addition, the elected lyase variant must correspond/ be representative of the entire invention. The laundry list of variants found in for example, claim 4 alone represents an enormous search burden.



6.	This application contains claims directed to the following patentably distinct species of amino acids via mutations see claims 1-5 of Group I. The species
are independent or distinct because they represent a different structure and function.

current record.

7. 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to
which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: it would be burdensome to search all the possible variations, see for example instant claim 5. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.148).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor-ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor-ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to
5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652